WESTERFIELD, J.
Plaintiff brings this suit as lessee against the owners of the' *613premises No. 2312 Louisa Street, alleging that, during her occupancy, she was injured by reason of the collapse of the front steps.
The judge a quo allowed her $300 and defendants have appealed.
The liability of defendants is practically conceded and the only question presented by brief and in argument in this court concerns the quantum.
According to one of the physicians who attended plaintiff, her injuries consisted of severe contusions on her body, knees and legs. She was kept in bed for four weeks and confined to her room for an additional four weeks. She is a negress and earned her living by washing clothes.
The court below found that plaintiff was injured in the manner claimed, but that in other respects her testimony was unreliable. The evidence of her physician was also found unsatisfactory. The court itemized its award as follows:
(a) For loss of earnings________________________$153.00
(b) Medical expense (doctor’s bill) 75.00
(c) Pain and suffering________________________ 72.00
Total_______________________________________$300.00
The greatest amount plaintiff claims to have earned in any week was $9. Consequently, if we assume her1 disability to have covered a period of eight weeks, she is entitled for loss of earnings to the sum of $72. The doctor’s bill, considering the circumstances of his. patient, seems to us excessive, and we believe $50 to be ample. Giving plaintiff the benefit of the doubt as to the item of pain and suffering, we will not disturb the award in' this respect.
For the reasons assigned the judgment appealed from is amended by reducing the amount awarded plaintiff from $300 to $194, and, as thus amended, it is affirmed.